 1   Leon Greenberg, Esq. NSB 8094
     Dana Sniegocki, Esq. NSB 11715
 2   Leon Greenberg Professional Corporation
     2965 S. Jones Boulevard - Suite E-3
 3   Las Vegas, Nevada 89146
     (702)383-6085
 4   Fax: (702)385-1827
     Email: leongreenberg@overtimelaw.com
 5          dana@overtimelaw.com
 6   Attorneys for Defendants
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
11
12
13
14   JOHN W. SMIRK                                       Case: 2:19-CV-00650-APG-VCF
15                      Plaintiff,                       STIPULATION AND ORDER TO
                                                         EXTEND TIME FOR
16   vs.                                                 DEFENDANTS TO FILE A
                                                         RESPONSIVE PLEADING TO
17   TRUSTEES OF THE INTERNATIONAL                       PLAINTIFFS’ COMPLAINT
     PAINTERS AND ALLIED TRADES
18   INDUSTRY PENSION PLAN; RICHARD B.
     SIGMOND; INTERNATIONAL PAINTERS
19   AND ALLIED TRADES INDUSTRY
     PENSION PLAN,
20
                        Defendants.
21
22
23
24
25
26         Plaintiff, in proper person and Defendants by and through their counsel of
27   record, Leon Greenberg, hereby stipulate and agree to extend the time for Defendants
28   to file a response to Plaintiff’s complaint up to and until September 9, 2019.

                                                1
 1         This stipulation and order is sought in good faith and not for the purpose of
 2   delay. No prior reqest for any extension of time has been made.
 3
 4   Dated: Clark County, Nevada
 5          July 22, 2019
 6                                   LEON GREENBERG PROFESSIONAL
                                     CORPORATION
 7
 8                                         /s/ Leon Greenberg
                                     Leon Greenberg, Esq.
 9                                   Leon Greenberg, Esq. NSB 8094
                                     Dana Sniegocki, Esq. NSB 11715
10                                   2965 S. Jones Boulevard #E-3
                                     Las Vegas, Nevada 89146
11                                   (702) 383-6085
                                     Nevada Bar Number: 8094
12                                   Attorneys for the Plaintiffs
                                                         Defendants
13
14
15                                   /s/ John W. Smirk
                                     John W. Smirk
16                                   9904 Moonridge Court
                                     Las Vegas, NV 89134
17                                   Plaintiff in Proper Person
18
             July 23, 2019
19   Dated:_____________________
20         IT IS SO ORDERED
21
22                                         ________________________________
                                           UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                               -2-
 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that the above and foregoing was electronically filed using the
 3   Court’s CM/ECF system on July 23, 2019, which will send electronic notification of
 4   this filing to all counsel of record.
 5         and
 6   by depositing the same in the U.S. mail, first class postage, prepaid, addressed as
 7   follows:
 8
 9   TO:
     John W. Smirk
10
     9904 Moonridge Court
11   Las Vegas, NV 89134
12
13                                                         /s/ Sydney Saucier
                                                             Sydney Saucier
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
